DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 7/25/22 is received. Claims 1, 8-11, 17, 19, and 20 are currently amended, claims 7 and 12 are cancelled, and claims 1-6, 8-11, and 13-24 are pending, with claims 4-6, 13, 16, and 21-24 previously indicated as withdrawn by the examiner as drawn to a non-elected embodiment. 
All claims to the helmet species are allowable. The restriction requirement of 2/23/22, as set forth in the Office action mailed on 4/27/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4-6, 13, and 16, directed to sub-species of the elected helmet are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
However, claims 21-24, directed to the posterior cranial shield are withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

A substitute specification was also received and entered. 
Note that applicant’s claim set did not include the status identifiers “(withdrawn)” for claims 4-6, 13, and 16; however, these claims were indicated in the office action of 4/27/22 as withdrawn since they do not correspond to the elected embodiment as further outlined in the previous office action.  
In the interest of advancing prosecution, the response is entered. 
	Claims 1-6, 8-11, and 13-20 are addressed herein.

Claim Objections
Claims 1, 10, 11, 17, and 19 are objected to because of the following informalities:  
Claim 1, the paragraph starting with “a plurality of cantilevered members” recites “a cantilevered end that is free and extends toward the apex of the crown” should be revised to recite “a cantilevered end that is free and extends toward the apex region of the crown” for consistency with the previously recited “apex region of the crown”, 
Claim 10: the paragraph starting with “a plurality of cantilevered members” redundantly recites “each one of the plurality of cantilevered members each one of the plurality of cantilevered members” such that one occurrence of “each one of the plurality of cantilevered members” should be deleted,  
Claim 11: there’s no antecedent for “the contoured flexible shell” in that this limitation has been deleted from claim 1, therefore it appears that this limitation should also be deleted from claim 11. The claim recites redundant limitations previously set forth in claim 1 as follows- “a plurality of cantilevered members, each cantilevered member affixed to the conforming protective base at one end and extending to an opposed cantilevered end”.  Thus, claim 11 should be revised to recite “said fixed end of at least one of the plurality of cantilevered members is affixed at a position that is configured to be sub-cranial” which further limits the scope of claim 1, 
Claim 17: the paragraph starting with “a helmet crown arrangement” redundantly recites “the at least one cantilevered member” as currently amended, and this language should be deleted, 
“extends toward an apex of the crown” should be revised to recite “extends toward an apex region of the crown arrangement”, 
“the at least one cantilevered member adapted to define at least a portion of a crown” should be revised to recite “the at least one cantilevered member defining at least a portion of the crown arrangement” for proper antecedent basis and as consistent with the specification.
Claim 19: the paragraph starting with “a helmet crown arrangement” should be revised from “and extends toward an apex of the crown” to recite “and extends toward an apex region of the crown arrangement” for proper antecedent basis and as consistent with the specification. 
Appropriate correction is required.

Drawings
The drawings (2 pages, Figure 5A and Figures 8, 8A) were received on 7/25/22.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 5 lacks antecedent basis for “the fixator” such that the scope of the claim is unclear. Claim 6 lacks antecedent basis for “the contoured flexible shell” such that the scope of the claim is unclear. 

Response to Arguments
	Applicant’s remarks have been considered. Upon review of the amended independent claims and consideration of applicant’s remarks, the previous prior art rejections are withdrawn and there is no prior art applied to the pending claims.  
Note that claims 21-24 to the non-elected species II should be deleted in order to expedite processing of the application in after-final status. 

Allowable Subject Matter
Claims 1-4, 8-11, and 13-20 are allowed (see claim objections).
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732